People v Canty (2022 NY Slip Op 03738)





People v Canty


2022 NY Slip Op 03738


Decided on June 8, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
REINALDO E. RIVERA
ROBERT J. MILLER
WILLIAM G. FORD, JJ.


2018-03757
 (Ind. No. 1044/16)

[*1]The People of the State of New York, respondent,
vFreddrick Canty, appellant.


Patricia Pazner, New York, NY, for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Ellen C. Abbot of counsel; Jordan Miller on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Stephanie Zaro, J.), imposed February 13, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Contrary to the defendant's contention, the Supreme Court providently exercised its discretion in imposing a sentence greater than what had been promised based upon the defendant's violation of a condition of his plea agreement that he return to court for sentencing (see People v Scarlett, 176 AD3d 1111, 1112; People v Pereyra, 169 AD3d 719, 719; People v Smith, 160 AD3d 664, 665). "Even though the court had a right to enhance the sentence, [this Court has] broad, plenary power to modify an enhanced sentence that is harsh or excessive under the circumstances" (People v Diaz, 146 AD3d 803, 805). The enhanced sentence imposed was not harsh or excessive (see People v Suitte, 90 AD2d 80).
CONNOLLY, J.P., RIVERA, MILLER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court